

EXHIBIT 10.2


DaVita Inc.
Restricted Stock Units Agreement under the
DaVita HealthCare Partners Inc. 2011 Incentive Award Plan
and Long-Term Incentive Program


This Restricted Stock Unit Agreement (this “Agreement”) is dated as of the Grant
Date indicated below by and between DaVita Inc., a Delaware corporation
(formerly known as DaVita HealthCare Partners Inc., and referred to herein as
the “Company”) and the Grantee pursuant to the DaVita HealthCare Partners Inc.
2011 Incentive Award Plan, as amended and restated (the “Plan”).


Primary Terms
Grantee:
 
«Grantee»
 
 
 
Address:
 
«Address_1»
 
 
«City», «State» «Zip»
 
 
 
Grant Date:
 
«Grant_Date»
 
 
 
Number of Units:
 
«RSU_Award»
 
 
 
Vesting Schedule:
 
«RSU_Vesting_1» 
 
 
«RSU_Vesting_2»
 
 
 
Plan Name:
 
2011 Incentive Award Plan
 
 
 
Plan ID#:
 
FVA3



This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:


Exhibit A – General Terms and Conditions
Exhibit B – Events Causing Full Vesting of Awards
    
Grantee hereby expressly acknowledges and agrees that he or she is an employee
at will and may be terminated by the Company or its applicable Affiliate at any
time, with or without cause. By signing below, Grantee hereby acknowledges he or
she has a copy of the Plan, and accepts and agrees to the terms and provisions
of this Agreement and the Plan. Capitalized terms that are used but not defined
in this Agreement shall have the meanings set forth in the Plan.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
effective as of the Grant Date.


DaVita Inc.
 
Grantee
 
 
 
Eric Severson
 
«Grantee»
Chief People Officer
 
 

Note: Please mark and initial any correction to the Grantee’s name and/or
address shown on this page before returning a signed copy of this agreement to
Michelle Burkart, Manager, Compensation (the “Stock Plan Administrator”).




Page 1        Award ID:

--------------------------------------------------------------------------------






DaVita Inc.
Restricted Stock Units Agreement
Exhibit A – General Terms and Conditions


For valuable consideration, the receipt of which is acknowledged, the parties
hereto agree as follows:


1.Grant of Restricted Stock Units. The Company hereby grants to Grantee this
award (the “Award”) of «RSU_Award» restricted stock units (“Restricted Stock
Units” or “Units”) under the Plan, subject to adjustment, forfeiture and the
other terms and conditions set forth below. This Award represents Grantee’s
right to receive shares of common stock of the Company (“Common Stock”), subject
to Grantee’s fulfillment of the vesting and other conditions set forth in this
Agreement.


2.Vesting Conditions. This Award of Restricted Stock Units shall vest as
indicated on the Vesting Schedule on the front page.


3.Conversion of Restricted Stock Units and Stock Issuance. One share of Common
Stock (each a “Share”) will become issuable to Grantee for each Restricted Stock
Unit that vests on each vesting date, subject to any reduction in the number
Shares pursuant to Section 6 below, with such Shares to be distributed to the
Grantee within 60 days following the applicable vesting date or vesting event,
subject to Section 13 below and Exhibit B. The number of Shares issuable to
Grantee, after any reduction pursuant to Section 6, shall be rounded down to the
nearest whole number of Shares.


4.Termination of Employment. Except as set forth in Exhibit B or pursuant to the
terms of any written employment agreement between the Grantee and the Company or
a Subsidiary thereof in effect on the Grant Date, Restricted Stock Units will
cease vesting upon the date Grantee’s employment with the Company or any
Affiliate is terminated for any reason. Upon the date that Grantee ceases being
an Employee for any reason other than as expressly contemplated in Exhibit B or
pursuant to the terms of any written employment agreement between the Grantee
and the Company or a Subsidiary thereof in effect on the Grant Date, Grantee
will forfeit his or her right to any unvested Restricted Stock Units.


5.Rights to Shares. Grantee shall not have any rights to the Shares subject to
the Award, including without limitation, voting rights and rights to dividends,
unless and until the Shares shall have been issued by the Company and held of
record by or for benefit of Grantee.


6.
Taxes



(a)    Generally. Grantee is ultimately liable and responsible for all taxes
owed in connection with the Award, regardless of any action the Company or any
of its subsidiaries or affiliates takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
of its Affiliates makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Award or the subsequent sale of Shares issuable pursuant to the Award. The
Company and its subsidiaries and affiliates do not commit and are under no
obligation to structure the Award to reduce or eliminate Grantee’s tax
liability.


(b)    Payment of Withholding Taxes. If the Company determines in its sole
discretion that the vesting of the Award may result in any domestic or foreign
tax withholding obligation, whether federal, state or local, including any
social tax obligation (the “Tax Withholding Obligation”), Grantee must arrange
for the satisfaction of the minimum amount of such Tax Withholding Obligation in
a manner acceptable to the Company. Grantee may choose to satisfy Grantee’s tax
obligation in either of the following manners:




Page 2        Award ID:

--------------------------------------------------------------------------------




(i) By Sale of Shares. Unless Grantee chooses to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (ii) below, Grantee’s
acceptance of this Award constitutes Grantee’s instruction and authorization to
the Company and any brokerage firm determined acceptable to the Company for such
purpose to withhold or sell on Grantee’s behalf a whole number of Shares from
those Shares issuable to Grantee as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Tax Withholding Obligation.
Such Shares will be sold on the day the tax Withholding Obligation arises or as
soon thereafter as practicable. Grantee will be responsible for all broker's
fees and other costs of sale, and Grantee agrees to indemnify and hold the
Company and its subsidiaries and affiliates harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed Grantee’s Tax Withholding Obligation, the Company agrees to pay
such excess in cash to Grantee through payroll or otherwise as soon as
practicable. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy Grantee’s Tax
Withholding Obligation. Accordingly, Grantee agrees to pay to the Company or any
of its subsidiaries or affiliates as soon as practicable, including through
additional payroll withholding, any amount of Tax Withholding Obligation that is
not satisfied by the sale of Shares described above.


(ii) By Check, Wire Transfer or Other Means. At any time not less than ten (10)
business days before any Tax Withholding Obligation arises, Grantee may notify
the Company of Grantee’s intent to make a separate cash payment to satisfy
Grantee’s Tax Withholding Obligation. If Grantee elects to satisfy Grantee’s Tax
Withholding Obligation in this manner, Grantee will be asked to remit to the
Company an amount that the Company determines is sufficient to satisfy the Tax
Withholding Obligation within ten (10) business days after the Vesting Date by
(a) delivery of a certified check payable to DaVita Inc. at: DaVita Inc. Attn:
Dan Chandler, Director, Compensation, P.O. Box 2076, Tacoma, Washington
98401-2076, or such other address as the Company may from time to time direct,
(b) wire transfer to such account as the Company may direct, or (c) such other
means as the Company may establish or permit. If Grantee does not remit this
amount to the Company within twenty (20) business days after the Vesting Date,
the Company reserves the right to satisfy Grantee’s Tax Withholding Obligation
in the manner set out under paragraph (i) above in its sole discretion.
Notwithstanding the foregoing, with respect to any Tax Withholding Obligation
that occurs during a period when transactions in the Company’s stock cannot be
initiated except pursuant to a trading plan in accordance with Rule 10b5-1
created under the Securities and Exchange Act of 1934 (e.g., a Company
designated blackout period), no election pursuant to this clause (ii) may be
made and the Tax Withholding Obligation shall automatically be settled pursuant
to the procedure described in clause (i) above.


(c)    Right to Retain Shares. The Company will have the right to defer the
issuance of any Shares to Grantee until Grantee satisfies the Tax Withholding
Obligation.


7.Assignment. Grantee’s interest in this Award may not be assigned or alienated,
whether voluntarily or involuntarily.


8.Meaningful Reduction in Responsibilities. If there is a meaningful reduction,
determined in the Company’s sole discretion, in both Grantee’s duties and
responsibilities and the level of Grantee’s regular cash compensation for an
extended or indefinite period of time, the Company reserves the right to
unilaterally revoke some or all of the unvested portion of this Award.


9.Clawback Provision. Notwithstanding any other provision in this Agreement to
the contrary, Grantee shall be subject to the written policies of the Company’s
Board of Directors as well as laws and regulations applicable to Company
executives, including without limitation any Board policy relating to recoupment
or “clawback” of compensation arising from this Award, and rules adopted
pursuant to the Dodd Frank Act, and any other Board policy, law or regulation
relating to recoupment or “clawback” of compensation that may exist from time to
time during Grantee’s employment by the Company and thereafter. Without limiting
the generality of the foregoing, Grantee and this Award shall be subject to the




Page 3        Award ID:

--------------------------------------------------------------------------------




Company’s Incentive Compensation Clawback Policy approved by the Company’s Board
of Directors on December 5, 2014 as the same may be amended from time to time,
including certain provisions thereof that would allow the Company to recover any
value conferred upon Grantee by this Award and/or cancel all or a part of this
Award in the event of any “significant misconduct “ (as defined in such policy)
by Grantee or a subordinate employee of Grantee, if Grantee is at the level of
Senior Vice President or above in the Company’s domestic dialysis business, or
in a role that provides support to the Company’s domestic dialysis business. The
provisions of this Section 9 are in addition to and not in lieu of any other
remedies available to the Company in the event Grantee violates the Policies (as
defined herein below), or any laws or regulations.


10.Amendments. Except as otherwise provided in Section 8, this Agreement and the
Award may be amended only by means of a written document signed by both Grantee
and the Company.
 
11.Change of Control of the Company. In the event of a Change of Control, the
entire Award may vest immediately. The specific provisions regarding
circumstances in which full vesting would occur are set forth in Exhibit B.


12.
[Non-Competition/]Non-Solicitation/Non-Disclosure

[(a)     Non-Competition. Grantee acknowledges and recognizes the highly
competitive nature of the business of the Company and accordingly agrees that
while Grantee is an employee of the Company and for the «NonCompete_Term» period
following termination of such relationship for any reason (whether voluntary or
involuntary) (the “Restricted Period”), Grantee shall not, as an employee,
independent contractor, consultant, or in any other form, prepare to provide or
provide any of the same or similar services that Grantee performed during
his/her employment with or service to the Company for any other individual,
partnership, limited liability company, corporation, independent practice
association, management services organization, or any other entity
(collectively, “Person”) that competes in any way with the area of business of
the Company, or any of its subsidiaries or affiliates, in which Grantee worked
and/or performed services. For purposes of the above, preparing to provide any
of the same or similar services includes, but is not limited to, planning with
any Person on how best to compete with the Company or any of its subsidiaries or
affiliates, or discussing the Company’s, or any of its subsidiaries’ or
affiliates’ business plans or strategies with any Person.


Grantee further agrees that during the Restricted Period, Grantee shall not own,
manage, control, operate, invest in, acquire an interest in, or otherwise engage
in, act for, or act on behalf of any Person (other than the Company and its
subsidiaries and affiliates) engaged in any activity that Grantee was
responsible for during Grantee’s employment with or engagement by the Company
where such activity is similar to or competitive with the activities carried on
by the Company or any of its subsidiaries or affiliates.


Grantee acknowledges that during the Restricted Period, Grantee may be exposed
to confidential information and/or trade secrets relating to business areas of
the Company or any of its subsidiaries or affiliates that are different from and
in addition to the areas in which Grantee primarily works for the Company (the
“Additional Protected Areas of Business”). As a result, Grantee agrees he/she
shall not own, manage, control, operate, invest in, acquire an interest in, or
otherwise act for, act on behalf, or provide the same or similar services to,
any Person that engages in the Additional Protected Areas of Business.


Grantee acknowledges and agrees that the geographical limitations and duration
of this covenant not to compete are reasonable.


To the extent that the provisions of this Section 12(a) conflict with any other
agreement signed by Grantee relating to non-competition, the provisions that are
most protective of the Company’s, and any of its subsidiaries’ or affiliates’,
interests shall govern.]1 






Page 4        Award ID:

--------------------------------------------------------------------------------




(b)    Non-Solicitation. Grantee agrees that during the term of his/her
employment and/or service to the Company or any of its subsidiaries or
affiliates and for the one-year period following the termination of his/her
employment and/or service for any reason (whether voluntary or involuntary),
Grantee shall not (i) solicit any of the Company’s, or any of its subsidiaries’
or affiliates’, employees to work for any Person; (ii) hire any of the
Company’s, or any of its subsidiaries’ or affiliates’, employees to work (as an
employee or an independent contractor) for any Person; (iii) take any action
that may reasonably result in any of the Company’s, or any of its subsidiaries’
or affiliates’, employees going to work (as an employee or an independent
contractor) for any Person; (iv) induce any patient or customer of the Company,
or any of its subsidiaries or affiliates, either individually or collectively,
to patronize any competing business; (v) request or advise any patient,
customer, or supplier of the Company, or any of its subsidiaries or affiliates,
to withdraw, curtail, or cancel such person’s business with the Company, or any
of its subsidiaries or affiliates; (vi) enter into any contract the purpose or
result of which would benefit Grantee if any patient or customer of the Company,
or any of its subsidiaries or affiliates, were to withdraw, curtail, or cancel
such person’s business with the Company, or any of its subsidiaries or
affiliates; (vii) solicit, induce, or encourage any physician (or former
physician) affiliated with the Company, or any of its subsidiaries or
affiliates, or induce or encourage any other person under contract with the
Company, or any of its subsidiaries or affiliates, to curtail or terminate such
person’s affiliation or contractual relationship with the Company, or any of its
subsidiaries or affiliates; or (viii) disclose to any Person the names or
addresses of any patient or customer of the Company, or any of its subsidiaries
or affiliates.


(c)    Non-Disclosure. In addition, Grantee agrees not to disclose or use for
his or her own benefit or purposes or for the benefit or purposes of any Person
other than the Company and any of its subsidiaries or affiliates, any trade
secrets, information, data, or other confidential information relating to
customers, development, programs, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, plans, or
the business and affairs of the Company or any of its subsidiaries or affiliates
(“Information”); provided, however, the foregoing shall not apply to
(i) Information which is not unique to the Company or any of its subsidiaries or
affiliates;
(ii) Information which is generally known to the industry or the public other
than as a result of Grantee’s breach of this covenant; or (iii) disclosure that
is required by any applicable law, rule or regulation. If Grantee receives such
a request to produce Information in his or her possession, Grantee shall provide
the Company reasonable advance notice, in writing, prior to producing said
Information, so as to give the Company reasonable time to object to Grantee
producing said Information. Grantee also agrees that Grantee will not become
employed by or enter into service with any Person other than the Company and any
of its subsidiaries or affiliates in which Grantee will be obligated to disclose
or use any Information, or where such disclosure would be inevitable because of
the nature of the position. Grantee shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that: (1) is made (a) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney, and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  Disclosures to attorneys, made
under seal, or pursuant to court order are also protected in certain
circumstances under 18 U.S.C. § 1833.


(d)    Nothing in this Agreement (including with respect to Confidential
Information, Trade Secrets, and other obligations) is intended to be or will be
construed to prevent, impede, or interfere with Grantee’s right to respond
accurately and fully to any question, inquiry, or request for information
regarding Grantee’s employment with the Company when required by legal process
by a Federal, State or other legal authority, or from initiating communications
directly with, or responding to any inquiry from, or providing truthful
testimony and information to, any Federal, State, or other regulatory authority
in the course of an investigation or proceeding authorized by law and carried
out by such agency. Grantee is not required to contact the Company regarding the
subject matter of any such communications before Grantee engages in such
communications. In addition, nothing in this Agreement is intended to restrict 
Grantee’s legally protected right to discuss wages, hours or other working
conditions with co-workers or in any way limit Grantee’s rights under the
National Labor Relations Act or any whistleblower act.




Page 5        Award ID:

--------------------------------------------------------------------------------




    
(e)    If, at any time (a) while Grantee is an employee of the Company or any of
its subsidiaries or affiliates, or (b) within one (1) year after termination of
Grantee’s employment with the Company, or any of its subsidiaries or affiliates,
for any reason (whether voluntary or involuntary), whichever is the latest,
Grantee (i) breaches [the non-competition provision of Section 12(a); (ii)
breaches the]1 non-solicitation provision of Section 12(b); (iii) breaches the
non-disclosure provision of Section 12(c); (iv) is convicted of a felony; (v)
has been adjudicated by a court of competent jurisdiction of having committed an
act of fraud or dishonesty resulting or intending to result directly or
indirectly in personal enrichment at the expense of the Company or any of its
subsidiaries or affiliates; or (vi) is excluded from participating in any
federal health care program, then (1) this Agreement and the Award shall
terminate effective on the date on which Grantee enters into such activity and
(2) the Company may seek temporary, preliminary, and permanent injunctive relief
to prevent any actual or threatened breach or continuation of any breach of this
Agreement without the necessity of proving actual damages or posting a bond or
other security (which Grantee hereby agrees to) and/or an order requiring
Grantee to repay the Company any value, gain or other consideration received or
realized by Grantee as a result of this Award or any Shares received pursuant to
the Award. In the event of any conflict between the language of this Section
12(e), on the one hand, and the language of Section 9 of this Award or of the
Company’s Incentive Compensation Clawback Policy as the same may be amended from
time to time, on the other hand, the language of Section 9 of this Award and of
the Company’s Incentive Compensation Clawback Policy shall be controlling. The
provisions of this Section 12(e) are in addition to and not in lieu of any other
remedies available to the Company in the event Grantee violates the Policies (as
defined herein below), or any laws or regulations.


13.Section 409A of the Code. This Agreement and the Award are intended to be
exempt from or meet the requirements of Section 409A of the Code, as applicable,
and shall be interpreted and construed consistent with that intent.
Notwithstanding any other provisions of this Agreement, to the extent that the
right to any issuance of Shares or payment to Grantee hereunder provides for the
“deferral of compensation” within the meaning of Section 409A(d)(1) of the Code,
the issuance or payment shall be made in accordance with the following:


If Grantee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of Grantee’s “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Code (the “Separation
Date”), then no such issuance of Shares or payment shall be made during the
period beginning on the Separation Date and ending on the date that is six
months following the Separation Date or, if earlier, on the date of Grantee’s
death, if the earlier making of such issuance of Shares or payment would result
in tax penalties being imposed on Grantee under Section 409A of the Code. The
amount of any issuance of Shares or payment that would otherwise be made during
this period shall instead be made on the first business day following the date
that is six months following the Separation Date or, if earlier, the date of
Grantee’s death. If the Grantee is subject to an employment or other agreement
that specifies a time and form of payment that differs from the time and form of
payment set forth in Exhibit B, then this Award shall be settled in accordance
with such employment or other agreement to the extent required to comply with
Section 409A of the Code in a manner permissible under the Plan.


14.Compliance. It is understood and agreed upon that at all times Grantee will
act in full compliance with the Company’s Code of Conduct, Policies and
Procedures, JV Compliance Handbook, MDA Compliance Handbook, Gift Policy and the
credentialing process (collectively, the “Policies”). 
    
Grantee may not improperly use something of value to attempt to induce or
actually induce, either directly or indirectly, a patient to switch to, or
continue to receive, treatment at a Company facility center in violation of the
Policies.  Inducement may include paying a patient, providing gifts, or
otherwise providing something of value to a patient to switch to, or continue to
receive treatment at a Company facility center. Grantee also may not attempt to
induce or actually induce a referral source with something of value to obtain
referrals in violation of the Policies.






Page 6        Award ID:

--------------------------------------------------------------------------------




If Grantee’s conduct, whether related to the Award granted under this Agreement
or otherwise, violates the requirements of the immediately preceding two
paragraphs, then Grantee will forfeit any unvested portion of the Award granted
under this Agreement and be subject to immediate disciplinary action, up to and
including termination. The provisions of this Section 14 are in addition to and
not in lieu of any other remedies available to the Company in the event Grantee
violates the Policies, or any laws or regulations.


If at any time Grantee has questions or concerns about the provisions in this
Section 14, or suspects any improper conduct related to this initiative, Grantee
should immediately contact his or her supervisor or Team Quest.  Grantee also
may anonymously and confidentially call the Company’s Compliance Hotline at
888-458-5848.


15.Compliance with Law. No shares of Common Stock shall be issued and delivered
pursuant to a Unit unless and until all applicable registration requirements of
the Securities Act of 1933, as amended, all applicable listing requirements of
any national securities exchange on which the Common Stock is then listed, and
all other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery, shall have been complied with. In particular,
the Committee may require certain investment (or other) representations and
undertakings in connection with the issuance of securities in connection with
the Plan in order to comply with applicable law.
If any provision of this Agreement is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law. Furthermore, if any provision of this
Agreement is determined to be illegal under any applicable law, such provision
shall be null and void to the extent necessary to comply with applicable law,
but the other provisions of this Agreement shall remain in full force and
effect.
16.Electronic Delivery and Execution. This Agreement and the Award may be
considered null and void at the discretion of the Company if a signed copy is
not returned to the Stock Plan Administrator no later than «Agmt_Deadline». The
Company may, in its sole discretion, decide to deliver any documents related to
this Award or future awards made under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.




Page 7        Award ID:

--------------------------------------------------------------------------------






DaVita Inc.
Restricted Stock Units Agreement
Exhibit B – Events Causing Full Vesting Awards    
For purposes of this Exhibit, the following terms shall have the respective
meanings set forth below:
•
Change of Control: Change of Control shall mean:

(i) any transaction or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), by way of a stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly owned or
majority-owned subsidiary of another corporation);
(ii) any merger or consolidation or reorganization in which the Company does not
survive;
(iii) any merger or consolidation in which the Company survives, but the shares
of the Company's Common Stock outstanding immediately prior to such merger or
consolidation represent 40% or less of the voting power of the Company after
such merger or consolidation; or
(iv) any transaction in which more than 40% of the Company's assets are sold;
provided, however, that no transaction contemplated by clauses (i) through (iv)
above shall constitute a Change of Control if both (x) the person acting as the
Chief Executive Officer of the Company for the six months prior to such
transaction becomes the Chief Executive Officer or the Executive Chairman of the
Board of Directors of the entity that has acquired control of the Company as a
result of such transaction (the "Acquiror") immediately after such transaction
and remains the Chief Executive Officer or Executive Chairman of the Board of
Directors for not less than one year following the transaction and (y) a
majority of the Acquiror's board of directors immediately after such transaction
consists of persons who were directors of the Company immediately prior to such
transaction.


•
Cause: Cause shall mean: (1) a material breach by Grantee of his or her duties
and responsibilities which do not differ in any material respect from the duties
and responsibilities of Grantee during the ninety (90) days immediately prior to
a Change of Control (other than as a result of incapacity due to physical or
mental illness) which is demonstrably willful and deliberate on Grantee’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company and which is not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
breach; (2) willful misconduct or gross negligence which results in material
harm to the Company; (3) the conviction of Grantee of, or a plea of nolo
contendere by Grantee to, a felony or other crime involving fraud or dishonesty;
or (4) willful violation of Company policies which results in material harm to
the Company.

Change of Control Vesting
In the event of a “Change of Control” (defined herein), this Award shall
automatically vest in its entirety upon the earlier of the following two events:
(i) immediately prior to the effective date of a Change of Control if the
“Acquiror” (defined herein) fails to assume, convert or replace this Award, or
(ii) as of the date of termination of Grantee’s employment if such termination
occurs within twenty-four (24) months following a Change of Control by the
Company (or the Acquiror) (a) other than for “Cause” (defined




Page 8        Award ID:

--------------------------------------------------------------------------------




below) or (b) if applicable, by Grantee in accordance with the termination for
“Good Reason” provisions of Grantee’s employment agreement, if any; provided,
however, that if the Award constitutes nonqualified deferred compensation within
the meaning of Section 409A, then in the case of clause (i), if the Award is not
effectively assumed, converted or replaced and the Change of Control was not a
“change in control event” within the meaning of Section 409A of the Code or to
the extent distribution would not be permissible under Section 409A of the Code
without adverse tax consequences, then the vested Award shall be settled upon
its normal Vesting Dates or, if earlier and to the extent permitted by Section
409A of the Code, Grantee’s termination of employment, provided that the Grantee
has not satisfied the age and service requirements for Rule of 65 Vesting as of
the date of such termination, and in the case of clause (ii), if the Change of
Control was not a “change in control event” within the meaning of Section 409A
of the Code and the Grantee satisfies the age and service requirements for Rule
of 65 Vesting, then the vested Award shall be settled, to the extent required by
Section 409A of the Code, upon the Vesting Dates on which the vested Award is
scheduled to be settled under the Rule of 65. In the event of such accelerated
vesting due to a Change of Control, the number of Shares issuable for the
Condition Target PSUs assigned to the performance conditions described in
Section A. shall be determined as specified in the Relative Total Shareholder
Return performance condition described in Section B. below.


Rule of 65 Vesting


In the event that (i) the Grantee has remained continuously employed with the
Company for at least one year from the Grant Date, (ii) the Grantee has
satisfied the Rule of 65 (as defined below) at the time of his or her
termination of employment and such termination of employment is not for Cause,
and (iii) the Grantee is an “officer” under Section 16 of the Exchange Act at
the time of such termination of employment, then the Award shall vest and shall
be settled in accordance with its normal vesting schedule set forth on the cover
page of the Agreement; provided, however, that if following the Grantee’s
termination of employment under this paragraph, there is a Change of Control and
the Award is not effectively assumed, converted or replaced and the Change of
Control is a “change in control event” within the meaning of Section 409A of the
Code, then the vested Award shall be settled upon such Change of Control to the
extent permitted without adverse tax consequences by Section 409A of the Code.
If the Grantee satisfies the requirements of the preceding sentence but the
Grantee’s termination of employment occurs prior to the first anniversary of the
Grant Date, then the number of Shares eligible for vesting shall be prorated
based on the number of full months from the Grant Date to the Grantee’s
termination of employment divided by 12.


“Rule of 65” means that the sum of the Grantee’s age and years of service equals
or exceeds 65, with a minimum age of 55 and a minimum of five years of
continuous service.


Death or Disability


In the event of the Grantee’s death or Disability while employed by the Company
and the Grantee is an “officer” under Section 16 of the Exchange Act at the time
of such death or Disability, the Award shall vest and be settled within 60 days
following such death or Disability.


Disability mean that the Grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
 






Page 9        Award ID: